ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 9 INSURED BOND NUMBER Investment Managers Series Trust 07873113B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 3, 2013 to December 3, 2014 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following as of the effective date indicated: FUND NAME EFFECTIVE DATE oChilton Realty Income & Growth Fund December 31, 2013 o EuroPac International Dividend Income Fund January 10, 2014 o Toroso Tactical Allocation Fund January 10, 2014 o Zacks Dividend Fund January 31, 2014 o 361 Global Managed Futures Strategy Fund February 12, 2014 o Palmer Square Income Plus Fund February 28, 2014 o Aristotle International Equity Fund March 31, 2014 o LS Theta Fund, each a series of: March 31, 2014 Investment Managers Series Trust Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations of this policy other than as above stated. RN 1.1-00 (1/02) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 10 INSURED BOND NUMBER Investment Managers Series Trust 07873113B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 3, 2013 to December 3, 2014 /S/ Joseph R. Costello In consideration of the premium charged for this Bond, and notwithstanding Item 1 of the Declarations, Name of Insured, or any other Rider to this Bond, it is hereby understood and agreed that the following shall not be Insureds under this Bond as of the effective date indicated: FUND NAME EFFECTIVE DATE o W.P. Stewart & Co. Growth Fund March 1, 2014 o Jubak Global Equity Fund, each a series of: May 29, 2014 Investment Managers Series Trust Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN2.1-00 (1/02) APPROVAL OF AMENDMENT TO FIDELITY BOND RESOLVED, that the actions taken by the officers in updating the current series of the Trust be, and hereby are, approved. RESOLVED FURTHER, that the Secretary or any Assistant Secretary of the Trust is hereby directed to make the filings and give the notices required by Rule 17g-1 under the Investment Company Act of 1940.
